DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The terms "thin film,” “thick film,” and “high-quality" in claim 1 are relative terms which renders the claim indefinite.  The term "thin film,” “thick film,” and “high-quality" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised claim 1 is therefore considered to be indefinite.  Similarly, since there is no clear definition for the crystallographic perfection needed to be considered as a “high-quality” film, its recitation in claim 1 is therefore considered to be indefinite.  Claims 2-3 are similarly rejected due to their direct or indirect dependence on claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2010/0123167 to Yong Tae Moon (hereinafter “Moon”) in view of a publication to Nikolaev, et al. entitled “Epitaxial growth of                                 
                                    
                                        
                                            
                                                
                                                    2
                                                
                                                -
                                            
                                            01
                                        
                                    
                                
                             -Ga2O3 on (0001) sapphire substrates by halide vapour phase epitaxy,” Materials Science in Semiconductor Processing, Vol. 47, pp. 16-19 (2016) (“Nikolaev”) and further in view of U.S. Patent Appl. Publ. No. 2010/0216271 to Yong Tae Moon (“Moon II”) and still further in view of U.S. Patent Appl. Publ. No. 2006/0148186 to Lee, et al. (“Lee”). 
Regarding claim 1, Moon teaches a method for preparing a GaN substrate material, wherein an in-situ epitaxy is performed on a Ga2O3 thin film and a GaN thin film (see, e.g., the Abstract, Figs. 1-7, and entire reference), comprising:
performing a nitridation on a surface of the Ga2O3 thin film in an ammonia gas atmosphere or ammonia-nitrogen mixed gas to form a GaN/Ga2O3 composite thin film (see, e.g., Figs. 1-2 and ¶¶[0026]-[0066] which teach performing a nitridation process on a Ga2O3 substrate (10) in an ammonia gas atmosphere to form a GaN/Ga2O3 composite thin film (11));
then, growing a GaN thick film on the GaN/Ga2O3 composite thin film to obtain a high-quality GaN thick film material (see, e.g., Figs. 1-2, ¶¶[0027]-[0031] and ¶¶[0067]-[0078] which teach the growth of a GaN layer (20) on the GaN/Ga2O3 composite thin film (11)).  
2O3 thin film is grown on a substrate by a halide vapor phase epitaxy (HVPE) method under the growth conditions as claimed.  However, in Figs. 1-6 and the Experimental and Results sections on pp. 17-18 Nikolaev teaches a method of growing a Ga2O3 thin film on a sapphire substrate by the HVPE method under the following conditions:  
oxygen gas and hydrogen chloride or chlorine gas are used as reactant gases, the hydrogen chloride or the chlorine gas reacts with gallium to form gallium chloride as a gallium source, the oxygen gas reacts with the gallium chloride to generate gallium oxide on the substrate at a pressure equal to one bar pressure and a first predetermined temperature of 900-1150°C, and a ratio of input O atoms to input Ga atoms is (1.5-15):1 (See, e.g., Figs. 1-6 and the Experimental and Results sections on pp. 17-18 which teach the use of gaseous HCl and oxygen from the ambient as reactant gases with GaCl vapor being formed by the reaction of HCl with a metallic Ga source.  The GaCl vapor is reacted with oxygen from the ambient to produce Ga2O3 on a c-plane sapphire substrate which has been heated to a temperature of 1,050 °C in an atmospheric pressure HVPE reactor.  Since 1 atm is approximately equal to 1.01 bar, the growth pressure used in Nikolaev is considered sufficiently close to 1 bar that it would be expected to yield a Ga2O3 film having the same properties.  In the Experimental section on p. 17 Nikolaev further teaches that the input VI/III ratio (i.e., the O/Ga ratio) is in the overlapping range of from 2 to 8.).  
Then in Fig. 2 and ¶¶[0023]-[0043] Moon II teaches an analogous method of growing an epitaxial GaN layer (110) on a gallium oxide layer (105) in which the gallium oxide 2O3 thin film on a supporting substrate such as sapphire in order to provide a surface for the heteroepitaxial growth of high quality GaN in the method of Moon which may then be readily cleaved from the underlying Ga2O3 thin film in order to form a freestanding crystalline GaN substrate.  
Moon, Nikolaev, and Moon II do not explicitly teach that the GaN thick film is grown in a multifunctional halide vapor phase epitaxy (HVPE) growth system or that the Ga2O3 in an interface layer of the GaN/Ga2O3 composite thin film is removed by a chemical etching to obtain a self-supporting GaN substrate material or that the GaN thick film is separated from the substrate by a laser lift-off method to obtain the self-supporting GaN substrate material.  However, in Figs. 2-4, ¶[0006], ¶[0028], and ¶¶[0039]-[0054] as well as elsewhere throughout the entire reference Lee teaches an analogous method of growing a GaN single crystal layer (25) or (35) on a substrate (20) or (30).  In ¶[0006], ¶[0028], and ¶¶[0040]-[0041] Lee specifically teaches that the GaN single crystal layer (25) may be grown by hydride vapor phase epitaxy (HVPE).  Then in Figs. 2C & 3C, prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Nikolaev and further in view of Moon II and Lee and still further in view of Chinese Patent Appl. Publ. No. CN1694225A to Feng Wu (“Wu”) and U.S. Patent Appl. Publ. No. 2007/0248526 to Spencer, et al. (“Spencer”). 
Regarding claim 2, Moon teaches that an annealing is performed at a second predetermined temperature under ammonia gas atmosphere or ammonia-nitrogen mixed gas and a surface of the gallium oxide is nitride to form the GaN/Ga2O3 composite thin film for a next epitaxy (see, e.g., Fig. 2 and ¶¶[0063]-[0065] which teach performing a nitridation process on a Ga2O3 substrate (10) in an ammonia gas or a mixed ammonia-nitrogen gas atmosphere to form a GaN/Ga2O3 composite thin film (11)), but does not explicitly teach that the annealing is performed at a second predetermined temperature of 800-1100 °C and under ammonia gas atmosphere or ammonia-nitrogen mixed gas for 0.5-5 hours, an ammonia gas flow rate is 100-5000 sccm, and a flow ratio of ammonia gas to nitrogen gas in the ammonia-nitrogen mixed gas is (0.5-5): 1.  However, in the Summary of the Invention and Technical Solution sections Wu teaches an analogous method of forming a GaN/Ga2O3 composite thin film by annealing in an ammonia gas atmosphere.  In the eighth paragraph on the second page and in Example 2 Wu teaches that the optimum annealing temperature is 1,000 °C at pressure of 10-5 Torr with an NH3 partial pressure of greater than 1 atm.  Although Wu is silent regarding the exact flow rate of the ammonia gas, Spencer teaches an analogous method of nitriding a Group III element through the flow of a nitrogen source with at least ¶¶[0073]-[0076] specifically teaching the use of ammonia supplemented by gaseous nitrogen as the nitrogen source.  In Fig. 2, ¶[0076], and Example 1 in ¶¶[0107]-[0108] Spencer further teaches that the ammonia flow rate during nitridation is typically in the range of 100 to 900 sccm.  Thus, in view of the combined teachings of Wu and Spencer a person of ordinary skill in the art 2O3 film produced in the method of Moon, Nikolaev, Lee, and Moon II at a temperature in the overlapping range of 1,000 °C at a NH3 flow rate with or without N2 in the overlapping range of 100 to 900 sccm in order to produce a high quality GaN/Ga2O3 composite thin film suitable for the epitaxial growth of GaN thereupon.  
Regarding claim 3, Moon teaches that the GaN thick film is continuously in-situ grown on the GaN/Ga2O3 composite film (see, e.g., Figs. 1-2 and ¶¶[0026]-[0078] which teach that after the high-temperature nitridation process is performed to form a GaN/Ga2O3 composite thin film (11), both Ga and N sources are introduced into the chamber to grow an epitaxial GaN layer (20); see specifically ¶[0068] which teaches forming the GaN layer (20) by injecting TMGa and NH3 into the chamber which inherently means that GaN growth is performed in-situ; alternatively, a person of ordinary skill in the art would be motivated to perform the GaN growth process in-situ after forming the GaN/Ga2O3 composite film in the method of Moon in order to minimize the propensity for the formation of contaminants at the film-substrate interface).  Moon does not explicitly teach that the GaN thick film is grown by the HVPE method.  However, as noted supra with respect to the rejection of claim 1, in ¶[0006], ¶[0028], and ¶¶[0040]-[0041] Lee specifically teaches that the GaN single crystal layer (25) may be grown by HVPE while Figs. 1-6 and the Experimental and Results sections on pp. 17-18 of Nikolaev teach that the Ga2O3 film may also be formed by HVPE using GaCl and oxygen as reactant gases.  Thus, a person of ordinary skill in the art would look to the teachings of Lee and Nikolaev and would readily recognize that the formation of a GaN/Ga2O3 composite film may be streamlined through the use of HVPE for the in-situ growth of the Ga2O3 and GaN layers 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714